DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data processing array unit configured to include” in claims 1 and 17; “a plurality of first data input processors configured to transfer” in claims 1 and 17; “a plurality of second data input processors configured to transfer” in claims 1 and 17; “a storage unit configured to accumulate and store” in claim 16; “an input interface unit configured to transfer” in claim 16; and “an output interface unit configured to transfer” in claim 16.  Dependent claims on these claims may also contain recitations.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a data processing array unit configured to include” in claims 1 and 17; “a plurality of first data input processors configured to transfer” in claims 1 and 17; “a plurality of second data input processors configured to transfer” in claims 1 and 17; “a storage unit configured to accumulate and store” in claim 16; “an input interface unit configured to transfer” in claim 16; and “an output interface unit configured to transfer” in claim 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Nothing in the specification indicates structure for units, data input processors, or operators.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (hereinafter SHI), U.S. Patent Application Publication 2015/0310311, in view of Akopyan et al., (hereinafter AKOPYAN) further in view of Cruz-Albrecht (hereinafter CRUZ), U.S. Patent Application Publication 2016/0364643.
Regarding Claim 1, SHI discloses a computing device for performing computation on a neural network, 
a data processing array unit configured to include a plurality of cells, wherein each cell is disposed at positions corresponding to a row and a column of the data processing array unit … [“multiple data array processing system” ¶53; Fig. 1]; 
a plurality of first data input processors configured to transfer first input data for a layer of the neural network to the cells along a row of the data processing array [“The row-parallel row processor (RP) array” ¶53; Fig. 1]; and 
a plurality of second data input processors configured to transfer second input data for the layer of the neural network to the cells… [“The row-parallel row processor (RP) array” ¶53; Fig. 1],
wherein … the cells are each configured to transfer the first input data to a neural core of an adjacent cell in the same row and to transfer the second input data to a neural core of an adjacent cell in the same column [“data array processing system” ¶53; Fig. 1], 
wherein … the cells are each configured to transfer the second input data to a neural core of that cell and to a buffer of the adjacent cell in the same column [“data array processing system” ¶53; Fig. 1], and
wherein one or more chaining paths are optionally formed to transfer the first input data from a neural core of a cell of a first row of the data processing array unit to a neural core of a cell of a second row [Note: This limitation is optional and therefore not given patentable weight].
However, SHI fails to explicitly disclose each cell comprises a neural core [“computational cores” ¶28; Fig. 2] and a buffer [“memory” ¶28; Fig. 2].
AKOPYAN discloses each cell comprises a neural core [“computational cores” ¶28; Fig. 2] and a buffer [“memory” ¶28; Fig. 2].
It would have been obvious to one having ordinary skill in the art, having the teachings of SHI and AKOPYAN before him before the effective filing date of the claimed invention, to modify SHI to incorporate the cell configuration of AKOPYAN.
Given the advantage of distributed cores and memories for faster computations, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, SHI fails to explicitly disclose along a column of the data processing array unit.
CRUZ discloses along a column of the data processing array unit [Fig. 1A; Note: This figure discloses both row and column input and output data transference].
It would have been obvious to one having ordinary skill in the art, having the teachings of SHI , AKOPYAN, and CRUZ before him before the effective filing date of the claimed invention, to modify the reconfigurable neural network using input processors of the combination to incorporate the input from multiple directions of CRUZ.
Given the advantage of allowing maximum flexibility when reconfiguring the neural network which permits more uses of the network, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, SHI , AKOPYAN, and CRUZ disclose the computing device of claim 1.  The additional limitations of this claim are dependent on an optional limitation and are therefore not given patentable weight.

Regarding Claim 3, SHI , AKOPYAN, and CRUZ disclose the computing device of claim 1.  The additional limitations of this claim are dependent on an optional limitation and are therefore not given patentable weight.

Regarding Claim 6, SHI , AKOPYAN, and CRUZ disclose the computing device of claim 1.  The additional limitations of this claim are dependent on an optional limitation and are therefore not given patentable weight.

Regarding Claim 7, SHI , AKOPYAN, and CRUZ disclose the computing device of claim 1.  The additional limitations of this claim are dependent on an optional limitation and are therefore not given patentable weight.

Regarding Claim 8, SHI , AKOPYAN, and CRUZ disclose the computing device of claim 7.  SHI further discloses wherein an operator last disposed at a row is an operator disposed farthest from the first data input processor [Fig. 1].

Regarding Claim 9, SHI , AKOPYAN, and CRUZ disclose the computing device of claim 7.  SHI further discloses wherein … a cell which is first disposed at an even-numbered row of the data processing array unit is configured to transfer the first input data input from … a neighboring cell of the even-numbered row to a neural core of a cell which is first disposed at a next odd-numbered row of the data processing array unit when a plurality of chaining paths are formed [Fig. 1; Note: arrows between PE’s denote transfer of data, and end PE’s can transfer up or down].
However, SHI fails to explicitly disclose a neural core of a cell, and a neural core of a neighboring cell.
AKOPYAN discloses a neural core of a cell [“computational cores” ¶28; Fig. 2], and a neural core of a neighboring cell [“computational cores” ¶28; Fig. 2].
It would have been obvious to one having ordinary skill in the art, having the teachings of SHI , AKOPYAN, and CRUZ before him before the effective filing date of the claimed invention, to modify the combination to incorporate the cell configuration of AKOPYAN.
Given the advantage of distributed cores and memories for faster computations, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 10, SHI, AKOPYAN, and CRUZ disclose the computing device of claim 9.  SHI further discloses wherein: a cell first disposed at a row is a cell which is disposed closest to the first data input processor [Fig. 1].

Regarding Claim 13, SHI, AKOPYAN, and CRUZ disclose the computing device of claim 1.  SHI further discloses wherein the data processing array unit has a systolic array structure [“processing element (PE) array” ¶10; Fig. 1].

Regarding Claim 14, SHI, AKOPYAN, and CRUZ disclose the computing device of claim 1.  SHI further discloses wherein each neural core is configured to perform a computation using the first input data and the second input data, and to accumulate and store the results of the computation [“multiple data array processing system” ¶53; Fig. 1].
CRUZ also discloses wherein each neural core is configured to perform a computation using the first input data and the second input data, and to accumulate and store the results of the computation [“processing node 12 has a processing core 20 with a neuron 22, which may be an integrate and fire neuron, a synapse 24, an STDP (spike timing dependent plasticity) element 26, memory 28 to store synaptic weights, and memory 30 to store interconnect routing connectivity ” ¶33].
It would have been obvious to one having ordinary skill in the art, having the teachings of SHI and CRUZ before him before the effective filing date of the claimed invention, to modify the combination to incorporate processing nodes in the array made of neurons of CRUZ.
Given the advantage of an array of neurons for fast processing, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 16, SHI, AKOPYAN, and CRUZ disclose the computing device of claim 14.
However, SHI fails to explicitly disclose wherein the neural core comprises: a computation circuit configured to perform the computation using the first input data and the second input data; a storage unit configured to accumulate and store the computation results of the computation circuit; an input interface unit configured to transfer the first input data and the second input data to the computation circuit; and an output interface unit configured to transfer the first input data from the computation circuit to a first other neural core and to transfer the second input data to as second other neural core.
CRUZ discloses wherein the neural core comprises: a computation circuit configured to perform the computation using the first input data and the second input data; a storage unit configured to accumulate and store the computation results of the computation circuit; an input interface unit configured to transfer the first input data and the second input data to the computation circuit; and an output interface unit configured to transfer the first input data from the computation circuit to a first other neural core and to transfer the second input data to as second other neural core [“processing node 12 has a processing core 20 with a neuron 22, which may be an integrate and fire neuron, a synapse 24, an STDP (spike timing dependent plasticity) element 26, memory 28 to store synaptic weights, and memory 30 to store interconnect routing connectivity ” ¶33].
It would have been obvious to one having ordinary skill in the art, having the teachings of SHI, AKOPYAN, and CRUZ before him before the effective filing date of the claimed invention, to modify the combination to incorporate processing nodes in the array made of neurons of CRUZ.
Given the advantage of an array of neurons for fast processing, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 20, SHI , AKOPYAN, and CRUZ disclose the computing device of claim 1.  The additional limitations of this claim are dependent on an optional limitation and are therefore not given patentable weight.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHI, AKOPYAN, and CRUZ, in view of COK, U.S. Patent 4,942,517.
Regarding Claim 4, SHI, AKOPYAN, and CRUZ disclose the computing device of claim 3.
However, SHI fails to explicitly disclose wherein a first data input processor corresponding to the first row of the data processing array unit among the plurality of first data input processors operates only while the remaining first data input processors do not operate.
COK discloses wherein a first data input processor corresponding to the first row of the data processing array unit among the plurality of first data input processors operates only while the remaining first data input processors do not operate [“node controller” col. 3, line 27; “depend on the particular application” col. 3, line 10; Fig. 1, 2].
It would have been obvious to one having ordinary skill in the art, having the teachings of SHI, AKOPYAN, CRUZ, and COK before him before the effective filing date of the claimed invention, to modify the combination to incorporate a single active node controller of COK.
Given the advantage of various setups for various particular applications which benefits in the reconfiguration and use of the system, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 5, SHI, CRUZ, and COK disclose the computing device of claim 4.  The additional limitations of this claim are dependent on an optional limitation and are therefore not given patentable weight.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (hereinafter SHI), U.S. Patent Application Publication 2015/0310311, in view of Akopyan et al., (hereinafter AKOPYAN).
Regarding Claim 17, SHI discloses a computing device for performing computation on a neural network, comprising: 
a data processing array unit configured to include a plurality of cells, wherein each cell is disposed at positions corresponding to a row and a column of the data processing array unit and is configured to receive first input data input from a row direction and to receive second input data input from a column direction [“multiple data array processing system” ¶53; Fig. 1]; 
a plurality of first data input processors configured to transfer the first input data to the cells [“The row-parallel row processor (RP) array” ¶53; Fig. 1: Note: e.g. top 4 RP’s]; and 
a plurality of second data input processors configured to transfer the second input data for a layer of the neural network to the cells [“The row-parallel row processor (RP) array” ¶53; Fig. 1; Note: e.g. bottom 4 RP’s], 
wherein the neural core of the cell is configured to transfer the first input data to a neighboring operator on the same row and to transfer the second input data to a neural core of a neighboring cell on the same column, and the buffer of the cell is configured to transfer the second input data to a buffer of the neighboring cell on the same column and to the neural core of the cell [“multiple data array processing system” ¶53; Fig. 1; Note: arrows between PE’s denote transfer of data], and 
a neural core of a cell last disposed at a first row of the data processing array unit is configured to transfer the first input data to a neural core of a cell last disposed at a second row [“multiple data array processing system” ¶53; Fig. 1; Note: arrows between PE’s denote transfer of data, and end PE’s can transfer up or down].
However, SHI fails to explicitly disclose wherein each cell comprises a neural core and a buffer.
AKOPYAN discloses wherein each cell comprises a neural core and a buffer [“computational cores” ¶28; “memory” ¶28; Fig. 2].
It would have been obvious to one having ordinary skill in the art, having the teachings of SHI and AKOPYAN before him before the effective filing date of the claimed invention, to modify SHI to incorporate the cell configuration of AKOPYAN.
Given the advantage of distributed cores and memories for faster computations, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 18, SHI and AKOPYAN disclose the computing device of claim 17.  Shi further discloses wherein a neural core of a cell which is last disposed at an even-numbered row of the data processing array unit is configured to receive the first input data from a neural core of a cell which is last disposed at a previous odd-numbered row, according to an input instruction [“multiple data array processing system” ¶53; Fig. 1; Note: arrows between PE’s denote transfer of data, and end PE’s can transfer up or down].

Regarding Claim 19, SHI and AKOPYAN disclose the computing device of claim 17.   Shi further discloses wherein each neural core is configured to perform a computation using the first input data and the second input data, accumulate and store the results of the computation, and output the cumulated computation result to the first data input processor in a row direction [“multiple data array processing system” ¶53; Fig. 1].

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Regarding the 35 U.S.C. 112(b) rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that the missing information is well known to a person of ordinary skill in the art.  Examiner disagrees with this argument for at least the following reasons.  MPEP sections 2181 requires that a description is necessary in the specification to support the 112(f) invocation. 
Regarding the prior art rejections, Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123